ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-088, concluding that DAVID M. GOREN-BERG of MOORESTOWN, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 1.16(d) (failure to take steps reasonably necessary to protect client’s interests);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
*507It is ORDERED that DAVID M. GORENBERG is hereby reprimanded; and it is further
ORDERED that within three months from the filing date of this Order, respondent shall submit to the Office of Attorney Ethics proof of respondent’s fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.